DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (A Low Power Catalytic Combustion Gas Sensor Based on a Suspended Membrane Microhotplate).
Regarding claim 1, Xu discloses a test element support (Figure 1, pg. 92-93, see: A. Design and Fabrication of Microhotplate, B. Sensor Fabrication), wherein the test element support is configured to bear or to hold up a test element (see: microhotplate is configured to support a catalytic metal sensing material) and comprises at least one heating element for heating a test element for analytical examination of a sample (see: microhotplate), the heating element having a substrate (see: silicon substrate), the substrate being made of at least one substrate material (see: silicon), the substrate comprising at least one active area configured for being heated (see: membrane) and at least one non-active area outside the active area (see: remainder of the microhotplate),
the active area and the non-active area being separated by at least one ther10mal insulation element, wherein the thermal insulation element has a lower thermal conductivity than the substrate material, wherein the thermal insulation element is fully or partially embedded into the substrate (see: four slender beams and air volume surrounding the membrane and micromachined into the microhotplate),
wherein the test element support further comprises at least one heater, wherein the heater comprises at least one heater substrate, wherein the heater substrate is attached to the substrate, wherein the heater substrate is attached to a back face of the substrate, the back face 15opposing a front face of the substrate contacting the test element, wherein the active area of the heating element forms an integrated heating surface of the test element support (see: platinum heating resistor disposed on the backside of the sensing material).
Regarding claim 2, Xu further discloses the thermal insulation element comprises at least one hole in the substrate (see: four slender beams and air volume surrounding the membrane and micromachined into the microhotplate).
Regarding claim 3, Xu further discloses the substrate comprises at least one essentially flat front face (see: top surface of membrane) and at least one essentially flat back face (see: bottom surface of membrane), wherein the hole extends from the front face to the back face (see: air volume surrounding the membrane and micromachined into the microhotplate).
Regarding claim 4, Xu further discloses the thermal insulation element is fully or partially made of at least one material selected from the group consisting of: air, a plastic material, a ceramic material, a composite material (see: air volume surrounding the membrane and micromachined into the microhotplate).
Regarding claim 5, Xu further discloses the heater is fully or partially em30bodied as a printed circuit board (Figure 2, see: PCB with two elements).
Regarding claim 6, Xu further discloses the heater is located in an area opposing the active area of the substrate (see: platinum heating resistor disposed on the backside of the sensing material).
Regarding claim 7, Xu further discloses the front face of the substrate is essentially free from protrusions (see: top surface is planar).
Regarding claim 8, Xu further discloses the heating element further com5prises at least one mounting element for mounting the heating element to at least one part of a test element analysis system (see: bonding pads).
Regarding claim 9, Xu further discloses the heating element further comprises at least one thermal sensor element (see: Pt-Ti electrodes).
Regarding claim 11, Xu further discloses a test element analysis system for the analytical examination of a sample (Figure 2, pg. 96/B. Sensor Fabrication), the test ele15ment analysis system comprising at least one test element receptacle (see: plastic holder), wherein the test element analysis system further comprises at least one test element support according to claim 1 (see: two elements electrically bonded to a circular PCB which is embedded in the plastic holder; see: rejection of claim 1), wherein the test element support is arranged to heat at least one test element received at least partially in the test element receptacle (see: platinum heating resistor disposed on the backside of the sensing material).
Regarding claim 12, Xu further discloses the test element analysis system further comprises at least one detector for detecting at least one analytical reaction of the sample with at least one test chemical comprised by the test element (see: sensitive element which comprises a catalytic metal sensing material).
Regarding claim 13, Xu further discloses at least one test element (see: compensation element).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (A Low Power Catalytic Combustion Gas Sensor Based on a Suspended Membrane Microhotplate).
Regarding claim 10, Xu further discloses the substrate material (silicon) has a greater thermal conductivity than the thermal conductivity of the thermal insulation element (air).
Xu fails to teach or suggest the difference being 5 times the thermal conductivity of the thermal insulation element.
As the thermal efficiency and stability are variables that can be modified, among others, by adjusting said differences in thermal conductivity, with said thermal efficiency and stability both increasing as the difference in thermal conductivity increases, the precise difference in thermal conductivity would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed difference in thermal conductivity cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date, would have optimized, by routine experimentation, the difference in thermal conductivity in the apparatus of Xu to obtain the desired thermal efficiency and stability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the prior art device is not “configured to bear or to hold up a test element”.  The microhotplate disclosed by Xu is configured to support (bear/hold up) a catalytic metal sensing material, which is analogous to the instantly recited “test element”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a heatable test element support onto which a test element (e.g., test strip) can be placed as a separate element”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797